MEMORANDUM***
David Tyrone Samuel, a California state prisoner, appeals pro se the district court’s *608dismissal with prejudice of his action alleging civil rights violations arising from his state court conviction for first degree murder. We have jurisdiction pursuant to 28 U.S.C. § 1291, and after de novo review, Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir.1998), we affirm.
The district court properly dismissed Samuel’s action because it challenged the acceptance of his guilty plea, and a favorable judgment would necessarily imply the invalidity of his confinement. See Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir.1995) (per curiam). Samuel may not bring such an action unless and until his conviction is reversed through a direct appeal or writ of habeas corpus. See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
The district court properly denied Samuel’s request for a discovery scheduling conference as moot.
The district court properly dismissed the action without leave to amend because amendment would be futile. See Ashel-man v. Pope, 793 F.2d 1072, 1078 (9th Cir.1986) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *608courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.